SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 Mediware Information Systems, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: MEDIWARE INFORMATION SYSTEMS, INC. 11711 West 79th Street Lenexa, KS66214 (913) 307-1000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 1, 2011 TO THE SHAREHOLDERS OF MEDIWARE INFORMATION SYSTEMS, INC.: Notice is hereby given that the Annual Meeting (the “Annual Meeting”) of the Shareholders of Mediware Information Systems, Inc. (“Mediware”) will be held on December 1, 2011, at 111 East 48th Street, New York, NY 10017 (InterContinental New York Barclay Hotel), 10:00 A.M., New York City time, and at any adjournments or postponements thereof, for the following purposes: 1. To elect three Class II directors to hold office for a three-year term; 2. To consider and vote upon the adoption of the 2011 Equity Incentive Plan; 3. To consider and vote upon the ratification of the appointment of EisnerAmper LLP as the independent registered public accounting firm of Mediware for the fiscal year ended June 30, 2012; and 4. To transact such other business as may properly come before the Annual Meeting or any postponements or adjournments thereof. The Board of Directors has fixed the close of business on October 14, 2011 as the record date for the Annual Meeting.Only holders of Mediware’s common stock of record at that time are entitled to notice of and to vote at the Annual Meeting or any postponement or adjournment thereof. The enclosed proxy is solicited by the Board of Directors of Mediware.Further information regarding the matters to be acted upon during the Annual Meeting is contained in the attached Proxy Statement. MANAGEMENT HOPES THAT YOU WILL ATTEND THE ANNUAL MEETING IN PERSON.IN ANY EVENT, PLEASE MARK, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD PROMPTLY IN THE RETURN POSTAGE-PAID ENVELOPE TO ASSURE THAT YOU ARE REPRESENTED AT THE ANNUAL MEETING.SHAREHOLDERS WHO ATTEND THE ANNUAL MEETING IN PERSON MAY VOTE THEIR STOCK PERSONALLY EVEN THOUGH THEY HAVE RETURNED THE PROXY CARD. By Order of the Board of Directors Lawrence Auriana Chairman of the Board of Directors October 21, 2011 MEDIWARE INFORMATION SYSTEMS, INC. 11711 West 79th Street Lenexa, KS66214 PROXY STATEMENT October 21, 2011 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Mediware Information Systems, Inc. (“Mediware” or the “Company”) to be voted at the Annual Meeting of Shareholders of Mediware (the “Annual Meeting”) to be held on December1, 2011, at111 East 48th Street, New York, NY 10017 (InterContinental New York Barclay Hotel), 10:00 A.M., New York City time, and any postponement or adjournment thereof.This Proxy Statement, the foregoing notice and the enclosed proxy card are first being sent to Mediware’s shareholders on or about October 21, 2011. Proxies are being solicited by the Board of Directors of Mediware with respect to the election of three Class II directors (“Proposal One”), adoption of the 2011 Equity Incentive Plan (“Proposal Two”) and ratification of the appointment of EisnerAmper LLP as the independent registered public accounting firm of Mediware for the fiscal year ended June 30, 2012 (“Proposal Three”). Please complete, sign, date and return the enclosed proxy card.The proxies solicited hereby may be revoked at any time by executing and delivering a proxy of a later date, by delivering written notice of revocation to Robert C. Weber, Secretary, Mediware Information Systems, Inc., 11711 West 79th Street, Lenexa, KS 66214, or by attending the Annual Meeting and stating your intention to vote in person.Properly executed, delivered and unrevoked proxies in the form enclosed will be voted at the Annual Meeting or any postponement or adjournment thereof in accordance with the directions thereon.In the absence of such directions, all proxies received pursuant to this solicitation will be voted in favor of the election of the nominees named in Proposal One and in favor of Proposals Two and Three. The only class of voting securities of Mediware is its common stock, par value $.10 per share (“Common Stock”), of which 8,147,565 shares were outstanding on October14, 2011, each entitled to one vote.Only shareholders of record at the close of business on October14, 2011 (the “Record Date”) are entitled to vote at the Annual Meeting. The holders of a majority of the issued and outstanding shares of Common Stock entitled to vote, present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.The favorable vote of the holders of a plurality of the votes cast at the Annual Meeting by the holders of shares entitled to vote is required for the election of each director.Therefore, the nominees for director who receive the most votes will be elected.The favorable vote of the holders of a majority of the votes cast at the Annual Meeting by the holders of shares entitled to vote is required for the adoption of the 2011 Equity Incentive Plan and for the ratification of the appointment of Mediware’s independent registered public accounting firm. Brokers and other fiduciaries holding shares on behalf of their account holders generally may vote on routine matters, such as the ratification of an independent public accounting firm, but may not vote on non-routine matters unless they have received voting instructions from the person for whom they are holding shares. The election of our directors and the adoption of the 2011 Equity Incentive Plan are considered non-routine matters. Therefore, if you do not provide directions to your broker as to how you want your shares voted, your broker is not permitted to vote on Proposals One or Two. If there is a non-routine matter presented to shareholders at the meeting and your broker or fiduciary does not receive instructions from you on how to vote on that matter, your broker or fiduciary will return the proxy card to us, indicating that he or she does not have the authority to vote on that matter. This is generally referred to as a “broker non-vote” and may affect the outcome of the voting on those matters. Abstentions will not constitute votes cast.Any broker non-votes will have the effect of an abstention. CORPORATE GOVERNANCE Mediware is required to have a Board of Directors, a majority of whom are “independent” as defined by the listing standards of Nasdaq Stock Market (“Nasdaq”), and to disclose in the proxy statement for each Annual Meeting those directors that the Board of Directors has determined to be independent.Based on such definition, the Board of Directors has determined that all directors are independent other than Mr. Auriana, Mediware’s largest shareholder and Chairman of the Board, Mr. T. Kelly Mann, Mediware’s President and Chief Executive Officer, and The Honorable Richard Greco. Mediware has an ongoing commitment to good governance and business practices.In furtherance of this commitment, it monitors developments in the area of corporate governance and reviews its policies and procedures in light of such developments.Mediware complies with the rules and regulations promulgated by the Securities and Exchange Commission (“SEC”) and Nasdaq.Mediware expects to continue to implement other, non-requisite corporate governance practices it believes are in the best interests of Mediware and its shareholders. Leadership Structure The Board of Directors has determined that, currently, the most effective leadership structure is to have a separate Chairman of the Board of Directors (the “Chairman”) and Chief Executive Officer as it enables us the best access to the judgments and experience of both individuals while providing a mechanism for the Board’s independent oversight of management.As a result, the Chairman presides over the meetings of the Board of Directors and the shareholders, and the Chief Executive Officer is allowed more time to focus on the management of the Company’s business.The Board of Directors has maintained the separation of these positions for more than a decade.However, the Board of Directors believes it is important to retain its flexibility to allocate the responsibilities of the offices of the Chairman and the Chief Executive Officer in any way that is in the best interests of the Company at the time.The Board of Directors believes that the decision as to who should serve as Chairman and Chief Executive Officer, and whether the offices should be combined or separate, should be assessed periodically by the Board of Directors.The Board of Directors should not be constrained by a rigid policy mandating that such positions be separate or combined. Code of Ethics Mediware has adopted a Code of Conduct and Ethics that applies to all of its directors, officers (including its Chief Executive Officer, Chief Financial Officer, Controller and any person performing similar functions) and employees.This Code of Conduct and Ethics is available at the investor relations page of Mediware’s website at www.mediware.com.Mediware intends to reflect any amendments to this Code of Conduct and Ethics or waivers of this Code of Conduct and Ethics concerning its principal officers at such page of the website. The Audit Committee has established procedures for the receipt and handling of complaints received by Mediware regarding accounting, internal accounting controls or auditing matters, and to allow for the confidential submission by employees of concerns regarding auditing or accounting matters. Risk Oversight Risk is an important part of the deliberations of the Board of Directors and its committees throughout the year.The Audit Committee of the Board of Directors receives quarterly reports from management regarding specific risks that management identifies as important for the Board of Directors’ review and input.Based on the information provided, the Audit Committee reports to the Board of Directors about its deliberations and findings.As a consequence of this process, the Board of Directors is well positioned to oversee and help formulate Mediware’s strategic plan, while taking into account the Company’s risk profile.The Board does not believe that its risk oversight is affected by whether the Chairman and Chief Executive Officer positions are separate or combined. Nomination of Directors Mediware does not have a standing nominating committee or a formal nominating committee charter.Currently, the independent members of the Board, rather than a nominating committee, approve or recommend to the full Board those persons to be nominated. The Board believes that the current method of nominating directors is appropriate because it allows each independent board member input into the nomination process, and does not unnecessarily restrict the input that might be provided from an independent director who could be excluded from a committee.As indicated above, five of the eight directors are currently independent.Furthermore, the Board has adopted by resolution a director nomination policy.The purpose of the policy is to describe the process by which candidates for inclusion in Mediware’s recommended slate of director nominees are selected.The director nomination policy is administered by the Board.Many of the benefits that would otherwise come from a written committee charter are provided by this policy. 2 Under this policy, absent special circumstances, a change in the criteria for Board membership or an affirmative determination by the Board for some other reason that an individual should not be renominated, the incumbent directors who continue to be qualified for Board service and are willing to continue as directors will be renominated.If the Board thinks it is in the best interest of Mediware to nominate a new individual for director in connection with an Annual Meeting of Shareholders or to fill a vacancy, the Board will seek potential candidates for Board appointments who meet criteria for selection as a nominee and have the specific qualities or skills being sought.Director candidates will be selected based on input from members of the Board, senior management of Mediware and, if deemed appropriate, a third-party search firm. Candidates for Board membership must possess the background, skills and expertise to make significant contributions to the Board, to Mediware and its shareholders.Desired qualities to be considered include substantial experience in business or administrative activities; breadth of knowledge about issues affecting Mediware; and ability and willingness to contribute special competencies to Board activities.The independent members of the Board also consider whether members and potential members are independent under the Nasdaq listing standards and SEC rules.In addition, candidates should possess the following attributes: personal integrity; absence of conflicts of interest that might impede the proper performance of the responsibilities of a director; ability to apply sound and independent business judgment; sufficient time to devote to Board and Mediware matters; ability to fairly and equally represent all shareholders; reputation and achievement in other areas; and diversity of viewpoints, background and experiences.Mediware does not currently have a formal policy relating to gender or racial diversity on the Board of Directors. The Board of Directors intends to review the director nomination policy from time to time to consider whether modifications to the policy may be advisable as Mediware’s needs and circumstances evolve, and as applicable legal or listing standards change. The Board, in its sole discretion, may amend the director nomination policy at any time. The Board will consider director candidates recommended by shareholders and will evaluate such director candidates on the basis of the director nomination policy described above. Recommendations must be in writing and mailed to Mediware Information Systems, Inc., 11711 West 79th Street, Lenexa, KS 66214, Attention:Robert Weber, Secretary, and include the information required under Mediware’s By-Laws relating to share ownership of the shareholder nominor, the qualifications of the director nominee and related matters.Recommendations must also include the candidate’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected. In addition, in order for a shareholder to nominate a candidate for election as a director at an Annual Meeting of Shareholders of Mediware, notice must be given in accordance with the By-Laws of the Company to the Secretary of the Company, which generally require that notice be delivered not more than 150 days nor less than 120 days prior to the first anniversary of the preceding year’s Annual Meeting. The fact that the Company may not insist upon compliance with the requirements contained in its By-Laws should not be construed as a waiver by the Company of its right to do so at any time in the future. Communications with Directors Shareholders and other interested parties may communicate directly with the Board of Directors, with the independent directors or with a specific Board member, by writing to the Board (or the independent directors or a specific Board member) and delivering the communication in person or by mail to: Mediware Information Systems, Inc., Board of Directors, Privileged & Confidential, c/o Robert Weber, Secretary, Mediware Information Systems, Inc., 11711 West 79th Street, Lenexa, KS 66214.The current independent directors are: Messrs. Clark, Coelho, Gorman, Nordlicht and Sanville.Correspondence addressed to the independent directors as a group, or to a specific Board member, will be forwarded to them as soon as practicable.From time to time, the Board of Directors may change the process by which shareholders may communicate confidential information with the Board of Directors or its members.Any changes in this process will be posted on Mediware’s website or otherwise publicly disclosed. 3 Board Attendance at Annual Meeting of Shareholders Mediware does not currently have a formal policy regarding director attendance at the Annual Meeting of Shareholders.It is, however, expected that the directors will be in attendance.Six directors attended Mediware’s Annual Meeting of Shareholders held on December 2, 2010. BOARD MEETINGS AND COMMITTEES The Board of Directors met seven times during the fiscal year ended June 30, 2011.All of the directors attended, during their terms of service, in the aggregate at least seventy-five percent of all of the meetings of the Board of Directors and all of the meetings of the Committees on which they served. In compliance with requirements of the Nasdaq listing standards, the independent directors of the Board of Directors met four times in executive session during the fiscal year ending June 30, 2011. Mediware has a separately-designated standing audit committee.The members of the Audit Committee were Messrs. Clark and Sanville and Dr. Gorman for fiscal year 2011.The Board of Directors has determined that each member of the Audit Committee is “independent” not only under the Nasdaq listing standards but also under SEC rules.Furthermore, the Board of Directors has determined that all members of the Audit Committee are financially literate and independent under the applicable SEC and Nasdaq listing standards and that Mr. Sanville is an “audit committee financial expert” as defined in the SEC rules.The Audit Committee met five times during the fiscal year ended June30, 2011. The Audit Committee’s duties and responsibilities are fully described in a written charter. The Audit Committee charter was adopted by the Board of Directors and reflects standards set forth in SEC regulations and the Nasdaq listing standards as well as the relevant provisions of the Sarbanes-Oxley Act of 2002.This charter has been assessed by the Audit Committee within the last year and deemed adequate. The Audit Committee charter is accessible at the investor relations pages of the Company’s website at www.mediware.com. In accordance with its written charter, the Audit Committee fulfills its responsibility to monitor the integrity of the accounting, auditing and financial reporting practices of Mediware.Typically, for each fiscal year, the Audit Committee selects the independent registered public accounting firm to audit the financial statements of Mediware and its subsidiaries and such selection is subsequently presented to Mediware’s shareholders for ratification. The Compensation Committee determines the compensation of senior executives of Mediware, including the Chief Executive Officer, and administers Mediware’s policies and plans governing annual and long-term compensation.The members of the Compensation Committee were Messrs. Clark, Sanville and Coelho for fiscal year 2011.The Compensation Committee met six times during the fiscal year ended June 30, 2011.The Compensation Committee charter is accessible at the investor relations pages of the Company’s website at www.mediware.com. The members of the Executive Committee were Messrs. Auriana, Coelho and Nordlicht for fiscal year 2011.The Board of Directors has delegated to the Executive Committee all authority not specifically reserved to the full Board of Directors by statute.The Executive Committee met seven times during the fiscal year ended June30, 2011. DIRECTOR COMPENSATION Employee directors do not receive additional compensation for director services.Each non-employee director received a $10,000 cash retainer for their services during fiscal year 2011 except that the Chairman of the Board of Directors received a $20,000 cash retainer.In addition, each non-employee director was granted 918 shares of restricted stock, which had a $10,000 value on the date of grant.These shares vested on June 30, 2011.Each non-employee director also received $1,000 for each Board meeting attended.The members of the Compensation Committee received a $7,500 cash retainer and $1,500 for each meeting attended and the Chairman of the Compensation Committee received a $10,000 cash retainer and $2,500 for each meeting attended.The members of the Audit Committee received a $12,000 cash retainer and $1,500 for each meeting attended. The Chairman of the Audit Committee received a $20,000 cash retainer and $2,500 for each meeting attended.The members of the Executive Committee received a $4,000 cash retainer and $1,500 for each meeting attended.The Chairman of the Executive Committee received a $10,000 cash retainer and $2,500 for each meeting attended.Additionally, Mediware pays meeting fees to committee members for meetings with management and other committee work sessions from time to time.Mr. Auriana, the Chairman of the Board, waived his cash fees for meeting attendance during fiscal 2011. 4 The following table sets forth the compensation earned by non-employee directors during fiscal 2011. Name Fees Earned or Paid in Cash ($) Stock Awards Total Lawrence Auriana(1) Roger Clark(1) Philip Coelho(1) John Gorman(1) Richard Greco(1) Ira Nordlicht(1) Robert Sanville(1) As of June 30, 2011, the aggregate number of outstanding option awards held by each director was as follows: Mr. Auriana 45,000, Mr. Clark 17,000, Mr. Coelho 0, Dr.Gorman 17,000, Mr. Greco 0, Mr. Nordlicht 0, and Mr. Sanville 17,000. These amounts reflect a single grant to such director with the reported grant date fair value calculated pursuant to Financial Accounting Standards Board (“FASB”) ASC 718 that was made January 1, 2011 and vested June 30, 2011.Refer to the Notes to the Consolidated Financial Statements included in the Annual Report on Form 10-K for the fiscal year ended June 30, 2011 for the relevant assumptions used to determine the valuation of our equity compensation awards. EXECUTIVE OFFICERS The executive officers of Mediware are as follows: Lawrence Auriana, age 67, Chairman of the Board.Mr. Auriana has been Chairman of the Board of Mediware since 1986 and a director since 1983.He has been a Wall Street analyst, money manager and venture capitalist for over 20 years.He is currently a director and Portfolio Co-Manager of Federated Kaufmann Fund.He received a B.A. degree from Fordham University, studied at New York University Graduate School of Business, and is a senior member of The New York Society of Securities Analysts.Mr. Auriana serves on the Executive Committee of the Board of Directors. Thomas Kelly Mann, age 52, Chief Executive Officer and President.Mr. Mann joined the Company in September 2007.He has over 27 years of healthcare, technology and management experience.Prior to joining Mediware, from March 2007 to September 2007, Mr. Mann served as the Senior Vice President of Marketing for 3M Corporation’s Health Information Systems, Inc. Prior to that time, Mr. Mann served as the Division’s National Sales and Marketing Director from 2003 to 2007 and from 2001 to 2003, he was the Division’s Six Sigma Master Black Belt. Michael Martens, age 44, Chief Financial Officer.Mr. Martens joined the Company in February 2010. Prior to joining the Company, Mr. Martens was employed by Euronet Worldwide, Inc. (“Euronet”) since June 2004 where he held a variety of different roles including Chief Financial Officer of the company’s money transfer division from September 2009.Mr. Martens served as Euronet’s Corporate Treasurer from March 2006 to August 2009, and Corporate Controller from June 2004 to March 2006.Mr. Martens’s prior experience also includes financial positions at Cerner Corporation and Sprint Corporation as well as three years of public accounting experience at Price Waterhouse during which time he was a licensed Certified Public Accountant.Mr. Martens earned his Bachelor’s degree in Accounting from the University of Iowa. 5 Robert C. Weber, age 40, Senior Vice President, Chief Legal Officer, General Counsel and Secretary.Mr.Weber joined Mediware in January 2004.Prior to joining Mediware, he was corporate counsel of Epic Systems, a private medical records software company.Mr. Weber also served with domestic and international law firms, most recently in the Chicago office of Skadden, Arps, Slate, Meagher & Flom and Jenner & Block where he specialized in asset and stock sale agreements and private equity investments.He earned his B.A. degree with distinction at the University of Wisconsin and a J.D. degree at the University of Wisconsin School of Law, where he graduated Cum Laude. John Damgaard, age 42, Senior Vice President and Chief Operating Officer.On June 29, 2007, Mr. Damgaard became the Chief Operating Officer of Mediware. Prior to that time, Mr. Damgaard served as Vice President and General Manager of Mediware’s Blood Management Division since March 26, 2006 after having joined Mediware on March 3, 2003 to serve as chief operating officer of the Company’s Blood Management Division.From 1997 to 2003, Mr. Damgaard served as Vice President of Operations and Principal with CGN and Associates, Inc. (“CGN”), a professional services firm providing business performance improvement services to large healthcare, financial services, and manufacturing clients.Prior to CGN, Mr. Damgaard held various management and technical positions within Maytag Corporation and IBM.Mr. Damgaard earned an MBA with distinction from Bradley University as well as a Bachelor of Arts in Mathematics and Computer Science from the University of Northern Iowa, as a Presidential Scholar. Robert Tysall-Blay, age 54, Chief Executive of JAC Computer Services Ltd. Mr. Blay joined Mediware in June 2003.Mr. Blay has extensive experience in the healthcare field, including 10 years in medical lab science within the UK’s National Health Service, and more than 20 years in sales and marketing of healthcare IT systems.In 1993, Mr.Blay joined Misys Healthcare Systems International (formerly Sunquest Information Systems) where he worked in positions of increasing responsibility until May 2003. Mr. Blay served as the sales and marketing manager during 2002 and as the UK managing director in 2003.Working primarily for US-based companies, he gained healthcare experience in seven countries including the US, UK, Germany, France, Denmark and the Middle East.His healthcare IT experience includes the areas of lab, radiology, PACS, pharmacy, decision support and electronic patient record systems. Alan Wittmer, age 53, Senior Vice President.Mr. Wittmer joined Mediware in September 2009.Mr. Wittmer has more than 20 years of experience in various healthcare information technology companies, including serving as the Vice President of Business Development for 3M Corporation’s Health Information Systems division from 2002 until August 2009. In addition to more than a decade at 3M, Mr. Wittmer was one of two executives who launched PACE Health Management Systems where he led the development of an advanced bedside charting system for acute care hospitals. Prior to his employment at PACE Mr. Wittmer worked for Motorola, AT&T and Digital Equipment Corporation in various sales and marketing roles.Mr. Wittmer received his B.A. in Agricultural Business Administration from the University of Minnesota. EXECUTIVE COMPENSATION The following table sets forth all compensation paid or equity awarded by Mediware to our Chief Executive Officer and the two other most highly compensated executive officers for the fiscal years ended June 30, 2011 and 2010. Summary Compensation Table Name and Principal Position Fiscal Year Salary Bonus Stock Awards ($)(1)(2) Option Awards Non-Equity Incentive Plan Compensation All Other Compensation($) Total T. Kelly Mann President and Chief Executive Officer John Damgaard Senior Vice President and Chief Operating Officer Robert C. Weber Senior Vice President, 10,000 (5) Chief Legal Officer, General Counsel and Secretary 6 Stock and option award amounts equal the grant date fair value pursuant to ASC 718 for the applicable grants in the fiscal years indicated.Refer to the Notes to the Consolidated Financial Statements included in the Annual Report on Form 10-K for the fiscal year ended June 30, 2011 for the relevant assumptions used to determine the valuation of our equity compensation awards. All reflected stock award grants have vesting which is subject to market or performance conditions.Reported amounts are grant date fair values based upon outcomes considered probable and excluding the effect of estimated forfeitures.Pursuant to ASC 718, awards made with market or performance conditions are deemed granted in the year to which the performance conditions relate.Assuming achievement of the highest level of performance conditions, the stock awards deemed granted in fiscal 2011 would have had an aggregate grant date fair value of $461,343 in the case of awards granted to Mr. Mann, $144,628 in the case of Mr. Damgaard, and $113,676 in the case of Mr. Weber, and the stock awards deemed granted in fiscal 2010 would have had an aggregate grant date fair value of $122,213 and $79,150, respectively, in the case of awards granted to Mr. Damgaard and Mr. Weber. Mr. Mann received contributions to Mediware’s 401(k) plan of $5,260 and $5,094and company-paid life insurance premiums of $198 and $198 during fiscal 2011 and 2010, respectively. Mr. Damgaard received contributions to Mediware’s 401(k) plan of $5,043, and $4,923,and company-paid life insurance premiums of $198 and$198 during fiscal 2011 and 2010, respectively. Mr. Weber was awarded a special “spot bonus” for achievements relating to the completion of certain acquisitions during fiscal 2010. Mr. Weber received contributions to Mediware’s 401(k) plan of $4,704 and $4,278, andcompany-paid life and disability insurance premiums of $3,939 and $3,790 during fiscal 2011 and 2010, respectively. Named Executive Officer Compensation Arrangements for Fiscal Years 2011 and 2010 During our fiscal year ended June 30, 2010, we entered into new employment agreements with our named executive officers and agreed to grant them certain options that vest upon their continued employment in subsequent fiscal years and restricted shares, that we refer to as “performance shares,” with potential vesting over the three subsequent fiscal years.The base salaries, bonus eligibility and equity awards of our named executive officers are articulated in their employment agreements.However, our Compensation Committee retains the discretion to set performance targets for payments of annual bonuses as well as for the performance-based vesting of the performance shares. Mr. Mann’s latest employment agreement became effective at the beginning of fiscal year 2011 in order to succeed his expiring initial employment agreement.Mr. Mann’s current employment agreement provides for an annual base salary of $396,000 (subject to annual review) and a bonus of up to 65% of his then-current base salary.Mr. Mann was awarded for fiscal year 2011 a bonus of $282,368.For fiscal 2010, Mr. Mann’s compensation was governed by the employment agreement that he entered into upon his appointment as our President and Chief Executive Officer.Under this agreement, Mr. Mann earned an annual base salary of $360,000 during fiscal 2010 and was awarded a cash bonus of $191,566. Mr. Mann has agreed in his employment agreement to a twelve month post-termination covenant not-to-compete, as well as other customary covenants concerning non-solicitation and non-disclosure of confidential information of Mediware. As contemplated by his current employment agreement, on July 1, 2010, Mr. Mann was granted 100,000 non-qualified stock options, with an exercise price equal to fair market value on the date of grant, which vest in equal installments on the first four anniversaries of July 1, 2010, or immediately upon the acquisition of Mediware.Mr. Mann was also granted 150,000 performance shares.Mr. Mann was not granted any equity compensation during fiscal year 2010. Mr. Damgaard’s latest employment agreement became effective June 1, 2010.This employment agreement provides for an annual base salary of $240,750 (subject to annual review) and a bonus of up to 50% of the then-current base salary.Mr. Damgaard was awarded for fiscal year 2011 a bonus of $129,644.Until the effectiveness of his current employment agreement, Mr. Damgaard’s prior employment agreement governed his compensation for fiscal 2010.This prior employment agreement provided for an annual base salary of $225,000 (subject to annual review) and a discretionary bonus of up to 50% of the then-current base salary. Mr. Damgaard was awarded for fiscal year 2010 a bonus of $119,325. 7 Mr. Damgaard has agreed in his employment agreement to a one-year post-termination covenant not-to-compete as well as other customary covenants concerning non-solicitation and non-disclosure of confidential information of the Company. As contemplated by his current employment agreement, on June 1, 2010, Mr. Damgaard received 45,000 performance shares and 25,000 non-qualified stock options which vest in equal installments on the first three anniversaries of the date of grant.Mr. Damgaard was not granted any equity compensation during fiscal year 2011. Mr. Weber’s latest employment agreement with the Company became effective May 1, 2011.This agreement provides for an annual base salary of $235,200 (subject to annual review) and a bonus of up to 50% of his then-current base salary.Mr. Weber was awarded for fiscal year 2011 a bonus of $129,007.Under his prior employment agreement, for fiscal year 2010, Mr. Weber received a base salary of $213,877 and a discretionary bonus of up to 50% of the then-current base salary.Mr. Weber was awarded an annual bonus of $114,940 and a spot bonus of $10,000 for achievements relating to the completion of certain acquisitions during fiscal year Mr. Weber has agreed to a one-year post-termination covenant not-to-compete as well as other customary covenants concerning non-solicitation and non-disclosure of confidential information of the Company. As contemplated by his current employment agreement, on May 1, 2010, Mr. Weber received 30,000 performance shares and 30,000 non-qualified stock options which vest in equal installments on the first four anniversaries of the date of grant.Mr. Weber was not granted any equity compensation during fiscal year 2011. The bonuses paid to Mr. Mann, Mr. Damgaard and Mr. Weber for fiscal years 2011 and 2010 were greater than their respective contractual amounts because the Company's performance in each of those years far exceeded the goals set by the Compensation Committee. Under each employment agreement, Mr. Mann, Mr. Damgaard and Mr. Weber are entitled to participate in or receive benefits under any and all plans and programs made available to executive employees of the Company generally. The performance share awards granted to Mr. Mann, Mr. Damgaard and Mr. Weber have comparable features.One-ninth of the performance shares were to vest or would vest on each of June 30, 2011, June 30, 2012 and June 30, 2013, respectively, if the price of Mediware’s Common Stock increased ten percent (10%) from the prior fiscal year.All of these shares scheduled to vest on June 30, 2011 vested, as the price of Mediware’s Common Stock, calculated for fiscal 2011 as set forth in the employment agreements for these officers, increased 28% over the price of Mediware’s Common Stock calculated for fiscal 2010.The remaining two-thirds of the performance shares were to vest or would vest upon the filing of the Mediware’s Annual Report on Form 10-K for fiscal years 2011, 2012 and 2013, in increments of two-ninths of the total number of restricted shares, if the performance metrics set by the Compensation Committee (together with our Chief Executive Officer, in the case of Messrs. Damgaard and Weber’s shares) are achieved. All unvested shares are forfeited upon termination of the named executive officer's employment or if the shares do not vest in accordance with the applicable performance metrics.All of the performance shares scheduled to vest upon the filing of Mediware’s Annual Report on Form 10-K for fiscal year 2011 vested, as it was determined that the performance metrics had been achieved.For fiscal 2011, the performance targets were earnings per share target of $.47, a free cash flow (excluding acquisitions) target of $4.6 million and a total revenue target of $54.5 million.Each target was exceeded and all of the applicable performance shares vested. In fiscal year 2010, additional restricted shares previously awarded to Messrs. Mann, Damgaard and Weber vested upon the achievement of specified performance metrics and their continued employment in fiscal year 2010. 8 Outstanding Equity Awards at Fiscal Year End The following table sets forth certain information as of June 30, 2011 regarding outstanding awards that have been granted but have not been exercised, in the case of options, or have not vested, in the case of restricted stock by the named executive officers. Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price Option Expiration Date Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that have not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights that have not Vested Kelly T. Mann 9/4/2012 (2) 7/1/2015 (3) John Damgaard 6/29/2017 2/13/2013 (5) 6/1/2015 (6) Robert C. Weber 1/26/2014 11/3/2011 1/31/2013 (7) 5/1/2015 (8) The dollar amounts shown in this column are approximately equal to the product of the number of unvested restricted shares reported in the preceding column multiplied by $11.05, the closing price of Mediware’s Common Stock as reported by Nasdaq on June 30, 2011, the last trading day of the fiscal year.This valuation does not take into account any diminution in value that results from the restrictions applicable to these shares. Options vest in four equal annual installments beginning on September 4, 2008. Options vest in four equal annual installments beginning on July 1, 2011. Restricted stock vests in part at year-end fiscal 2012 and 2013 if target stock price increases are achieved on such dates and in part upon filing of the Annual Report on Form 10-K for fiscal 2011, 2012 and 2013 upon the achievement of certain performance criteria.With respect to Mr. Mann, included are 37,500 shares of restricted stock that vested upon the filing of the Annual Report on Form 10-K for fiscal 2011 upon the achievement of certain performance criteria.With respect to Mr. Damgaard, included are 11,250 shares of restricted stock that vested upon the filing of the Annual Report on Form 10-K for fiscal 2011 upon the achievement of certain performance criteria.With respect to Mr. Weber, included are 7,500 shares of restricted stock that vested upon the filing of the Annual Report on Form 10-K for fiscal 2011 upon the achievement of certain performance criteria. Options vest in four equal installments annually beginning February 13, 2009. Options vest in four equal installments annually beginning June 1, 2011. Options vest in four equal annual installments beginning on January 31, 2009. Options vest in four equal installments annually beginning May 1, 2011. 9 Potential Payments Upon Termination or Change in Control as of June 30, 2011 The following table sets forth information concerning potential payments and benefits under our compensation programs and benefit plans to which the named executive officers would be entitled upon a termination of employment as of June 30, 2011, which is the last day of fiscal year 2011.Each of the named executive officers’ employment agreements provides for payments and benefits to a terminating executive officer in certain circumstances or following an involuntary termination in connection with a change of control of Mediware.Additionally if Mediware experiences a change in control, some of the named executive officers’ equity grants may terminate and the officers will instead receive a cash payment.Except for the payments and benefits provided by the employment agreements and under the equity awards, all other payments and benefits provided to any named executive officer upon termination of his employment are the same as the payments and benefits provided to other eligible executives of Mediware. Summary of Termination Benefits Name Event Cash Severance Payment ($) (1) Continuation of Health Insurance ($) (2) Acceleration of Equity Awards ($) Total ($) T. Kelly Mann Involuntary termination without cause Voluntary termination for good reason Change in Control Involuntary termination after change of control John Damgaard Involuntary termination without cause Change in Control Involuntary termination after change of control Robert C. Weber Involuntary termination without cause Change in Control Involuntary termination after change of control Each named executive officer is entitled to receive a cash severance payment equal to the amount of base salary that the executive would have received during a specified period after the date of termination, calculated based on the highest rate of salary in effect during the executive’s employment and paid on a monthly basis.For the scenarios set forth in this table, the specified period for Mr. Mann is twelve months, and the specified period for each of Mr. Damgaard and Weber is six months, except that in each case the specified period will terminate early if the officer becomes employed by a successor employer. In certain of the stated scenarios, the named executive officers are entitled to have Mediware continue to pay for their health insurance coverage for a specified period after the officer’s termination of employment.Each specified period is of the same duration as the specified periods described in Footnote 1, and will likewise terminate early if the officer becomes employed by a successor employer. Upon a change in control of Mediware, any unvested performance shares held by each named executive officer shall terminate and the officer shall be paid, with respect to each performance share, a cash amount per share equal to two times the difference between the price per share paid by the acquirer and the fair market value of such performance share on the date of grant. 10 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Based solely upon a review of Forms 3, 4 and 5 and amendments thereto filed with the Securities and Exchange Commission during, or with respect to, Mediware’s fiscal year ending June 30, 2011, each person that was at any time during fiscal year 2011 an officer, director or ten percent shareholder of Mediware timely filed reports on Form 3, 4 and 5 except as follows:Constellation Software Inc. had one late report and four transactions that were not reported on a timely basis during fiscal year 2011. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of Mediware’s Common Stock as of September 30, 2011 by (i) each person who is known by Mediware to beneficially own more than 5% of Mediware’s Common Stock, (ii)each of the individuals named in the “Summary Compensation Table,” (iii) each current director and the director nominees of Mediware, and (iv) all directors and executive officers as a group. Amount of Common Stock Beneficially Owned Number Percentage of Shares(1) Ownership(1) Wellington Management Co. (2) % Constellation Software Inc. (3) % Lawrence Auriana(4) % Roger Clark(5) * Phil Coelho(6) * John Gorman(7) * Richard Greco(8) * Ira Nordlicht(9) * Robert Sanville(10) * T. Kelly Mann(11) % John Damgaard(12) % Rob Weber(13) % All directors and executive officers as a group(14) % *less than 1% Based on the number of shares beneficially owned at September 30, 2011, as determined under Rule 13d-3 of the Securities Exchange Act of 1934, as amended, including, for each person or group, shares for which beneficial ownership may be acquired by the shareholder(s) upon exercise of options that are currently exercisable or become exercisable within 60 days of September 30, 2011. The address for this entity is 75 State Street, Boston MA02109.Voting and investment control over the shares reportedly owned is shared with Wellington Trust Company, NA, the investment advisor of Wellington Management Company, LLP.The foregoing information is based solely upon Schedules 13G/A filed on February 14, 2011. The address for this entity is 20 Adelaide Street East, Suite 1200, Toronto, Ontario M5C 2T6.Includes securities beneficially owned by Mark Leonard. The foregoing information is based solely upon disclosures contained in a Schedule 13D/A filed September 19, 2011. 11 Includes options for 45,000 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011. The shares of Common Stock owned by Mr. Auriana are held in a discretionary account at Wall Street Access, Inc.Mr. Auriana retains sole voting power over all such shares but has no investment power, including the power to dispose, or to direct the disposition of, any such shares. The foregoing information is based in part upon disclosures contained in a Schedule 13D/A filed June 23, 2011, which states that Mr. Auriana is the beneficial owner of 2,469,440 shares of Common Stock.The address for Mr. Auriana is 145 East 45th Street, 43rd Floor, New York, NY 10012. Includes options for 17,000 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011.The address for Mr. Clark is 330 Elm Street, Unit 1, New Canaan, CT 06840. The address for Mr. Coelho is c/o PHS Medical Inc., 1550 12th Avenue, Sacramento, CA 95818. Includes options for 17,000 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011. The address for Dr. Gorman is 145 4th Street, Del Mar, CA 92014. The address for Mr. Greco is 488 Madison Avenue, 8th Floor, New York, NY 10022. The address for Mr. Nordlicht is 800 Westchester Avenue, Suite S606, Rye Brook, NY 10573. Includes options for 17,000shares which are currently exercisable or become exercisable within 60 days after September 30, 2011.The address for Mr. Sanville is 1514 Old York Road, Abington, PA 19001. Includes options for 125,000 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011.Additionally, includes 100,000 shares of restricted stock which will vest based upon Mr. Mann’s continued employment and achievement of certain market or performance requirements in fiscal 2012 and 2013.The address for Mr. Mann is 11711 W. 79th Street, Lenexa, KS 66214. Includes options for 36,968 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011.Additionally, includes 30,000 shares of which will vest based upon Mr. Damgaard’s continued employment and achievement of certain market or performance requirements in fiscal 2012 and 2013.The address for Mr. Damgaard is 1900 Spring Rd., Suite 450, Oak Brook, IL 60523. Includes options for 70,000shares which are currently exercisable or become exercisable within 60 days after September 30, 2010.Additionally, includes 20,000 shares of restricted stock that will vest based upon Mr. Weber’s continued employment and achievement of certain performance metrics in fiscal 2010 thru 2013.The address for Mr. Weber is 1900 Spring Rd., Suite 450, Oak Brook, IL 60523. Includes options for379,218 shares which are currently exercisable or become exercisable within 60 days after September 30, 2011. This group is comprised of 13 persons. 12 PROPOSAL ONE ELECTION OF DIRECTORS Mediware’s Board of Directors is comprised of eight members.The Board is divided into three classes, with one class standing for election each year for a three-year term.Vacancies filled by the Board are subject to approval at the next annual meeting of shareholders even if the class so filled does not stand for election at the annual meeting. At the Annual Meeting, three Class II directors are to be elected to hold office for a three-year term until the Annual Meeting following the 2014 fiscal year and until their successors have been elected and qualified.Messrs. Coelho, Mann and Nordlicht are Class II directors whose term expires this year. Mr. Coelho is currently on the Compensation Committee of the Board of Directors of Mediware.Mr. Coelho and Mr. Nordlicht currently serve on the Executive Committee of the Board of Directors of Mediware.It is expected that each of the directors will continue to serve on the same Committees if each is re-elected as a director at the Annual Meeting. The favorable vote of the holders of a plurality of the votes cast at the Annual Meeting by the holders of shares entitled to vote is required for the election of each director.Unless otherwise directed, the proxies named in the accompanying form of proxy intend to vote FOR all of the nominees named below.If any such nominee should not be available for election, the persons named as proxies may vote in their discretion for another nominee designated by the Board of Directors in such person’s place. The information about the nominees and the present directors of Mediware, and their security ownership, has been furnished by them to Mediware.There are no family relationships between any of the directors or nominees. Certain information with respect to the three nominees is as follows: Class II Directors (Term Expires at the Annual Meeting Following the 2011 Fiscal Year) Philip H. Coelho, age 67, rejoined Mediware as a director in May 2008, after previously serving from December 2001 until July 2006.Since August 2009 Mr. Coelho has served as President and CEO of Synergenesis, Inc., which is a firm that develops devices and methods for the clinical use of cell therapy.Mr. Coelho has also served as the President and CEO of PHC Medical, Inc. since May 2008.From August 2007 through May 2008, Mr. Coelho served as the Chief Technology Architect of ThermoGenesis Corp.From 1989 through July 30, 2007, he was Chairman and Chief Executive Officer of ThermoGenesis Corp.
